                3:18-cv-03204-SEM-TSH # 158    Page 1 of 4
                                                                                  E-FILED
                                                     Friday, 30 October, 2020 04:15:24 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

SPIRE STL PIPELINE LLC,               )
                                      )
               Plaintiff,             )
                                      )
     v.                               )
                                      )       Case No. 18-cv-03204
BETTY ANN JEFFERSON, as               )
Trustee of the Betty Ann              )
Jefferson Trust #11-08, et al.,       )
                                      )
               Defendants.            )

                               ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 137) following the filing of two Suggestions of Death

(d/e 133 and 134).

     Plaintiff Spire STL Pipeline LLC (“Spire”) sued Defendant

Bernard H. Meyer as Trustee of the Bernard H. Meyer Trust #9-11

and sued Defendant Darrell L. Mansfield as Co-Trustee of the

Darrell L. Mansfield Trust No. 2014 and Co-Trustee of the Jo Ann

Mansfield Trust No. 2014. Compl., d/e 1. On August 7, 2019,

Counsel for Defendants informed the Court and the parties that


                             Page 1 of 4
                3:18-cv-03204-SEM-TSH # 158   Page 2 of 4




Defendants Bernard H. Meyer and Darrell L. Mansfield had died.

Suggestions of Death, d/e 133 and 134. The Court informed the

parties that Federal Rule of Civil Procedure 25(a)(1) required

dismissal of the claims against these deceased defendants unless a

motion to substitute was filed within ninety days after service of the

Suggestions of Death. Text Order, Sept. 10, 2019. The 90 days

elapsed and no motions to substitute were filed.

     Magistrate Judge Schanzle-Haskins recommends that this

Court: (1) dismiss Defendants Darrell L. Mansfield and Bernard H.

Meyer from this action; (2) allow Spire to proceed in Count XV

against Jo Ann Mansfield as successor Trustee of the Darrell L.

Mansfield Trust No. 2014 and the Jo Ann Mansfield Trust No. 2014;

(3) dismiss without prejudice Spire’s claim against the Bernard H.

Meyer Trust #9-11 in Counts XX and XXI for failure to file a motion

to substitute the successor trustee of this trust; and (4) allow Spire

to proceed in Counts XX and XXI against the remaining Defendant

Mary Lois Meyer as trustee of the Mary Lois Meyer Trust #9-11.

     Objections to the Report and Recommendation were due on or

before November 29, 2019. No objections were filed.

     The district court reviews de novo any part of a magistrate


                             Page 2 of 4
                3:18-cv-03204-SEM-TSH # 158   Page 3 of 4




judge’s report and recommendation to which a specific written

objection has been made. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1). If no objection or only partial objection is made, the

district judge reviews those unobjected portions for clear error.

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)

(also noting that a party who fails to object to the report and

recommendation waives appellate review of the factual and legal

questions).

     After a careful review of the record, the Report and

Recommendation, and the applicable law, the Court finds no clear

error in Magistrate Judge Schanzle-Haskins’ Report and

Recommendation.

     It is, therefore, ORDERED:

     (1)   The Report and Recommendation of United States

Magistrate Judge Tom Schanzle-Haskins (d/e 137) is ACCEPTED

and ADOPTED in full.

     (2)   Defendants Darrell L. Mansfield and Bernard H. Meyer

are dismissed from this action.

     (3)   Plaintiff Spire STL Pipeline LLC may proceed in Count XV

against Jo Ann Mansfield as successor Trustee of the Darrell L.


                             Page 3 of 4
                3:18-cv-03204-SEM-TSH # 158   Page 4 of 4




Mansfield Trust No. 2014 and the Jo Ann Mansfield Trust No. 2014.

     (4)   Plaintiff Spire STL Pipeline LLC’s claim against the

Bernard H. Meyer Trust #9-11 in Counts XX and XXI is dismissed

without prejudice for failure to file a motion to substitute the

successor trustee of this trust.

     (5)   Plaintiff Spire STL Pipeline LLC may proceed in Counts

XX and XXI against the remaining Defendant Mary Lois Meyer as

trustee of the Mary Lois Meyer Trust #9-11.



ENTER: October 29, 2020

                                   /s/ Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                                   UNITED STATES DISTRICT JUDGE




                              Page 4 of 4
